EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim Objections
Claims 1, 3, and 5 are objected to because of the following informalities:  
	The Examiner submits that the claims would be more consistent 
in claim 1's line 2, delete "(A)";
in claim 1's line 4, delete "cross-section" and insert --cross-sectional--;
in claim 1's line 8, after "wherein" insert--the--;
in claim 1's line 8, after "second area" insert--that is--;
in claim 1's line 11, before "second area" insert--cross-sectional--;
in claim 1's line 11, after "is smaller than" insert--the cross-sectional--; 
in claim 3's line 2, delete "(D)"; and
in claim 5's line 2, delete "(d)".
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–12 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites "where element has a with a" in line 8. One of ordinary skill in the art is unable to ascertain the scope of this drafting error."
Claims 2–10 are rejected for the same reasons via their dependency on claim 10.
Claim 7 recites " 6, wherein the fastening arrangement " in lines 1–2. The recitation of "the fastening element" lacks antecedent basis. 
The Examiner submits for consideration the following amendment:
in claim 7's lines 1–2, delete "6, wherein the fastening arrangement comprises" and insert--1, further comprising--.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1–2 and 6–12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CRUMP US Patent No. 5121329.
As to claim 1, CRUMPS's Figure 3 discloses a nozzle (2) and opening (bottom of 84 where 4 is screwed into) and an element (96) down stream (Figure 3). This element has an infinite number of cross-sectional areas. In this instance, all the cross sections of element 96 are smaller than the cross-sectional area of the opening. 
Therefore, CRUMP anticipates claim 1. 
	As to claim 2, CRUMP discloses the printer head according to claim 1, wherein the opening is circular (Figure 3). 
	As to claim 6, CRUMP discloses the printer head according to claim 1, further comprising a fastener or bar to hold the element (Figure 3's items touching 96).. 
	As to claim 7, CRUMP discloses the printer head according to claim 6, wherein the fastening arrangement comprises at least one connecting element arranged between the opening and the element, wherein at least a portion of the at least one connecting element, arranged to come into contact with the flow of printing material along the principal axis during operation of the printer head, comprises a rounded surface (Figure 3's items touching 96). 
	As to claim 8, CRUMP discloses the printer head according to claim 1, further comprising a plate arranged around the opening, wherein the plate is configured to come into contact with the printing material extruded by the printer head during operation (Figure 3's items touching 96, 92, or 4). 
	As to claim 9, CRUMP discloses the printer head according to claim 8, wherein the plate comprises a surface , wherein the surface is configured to come into contact with the printing material extruded by the printer head during operation, and wherein a first portion of the surface is inclined with respect to an axis perpendicular to an intended direction of movement of the printer head and perpendicular to the principal axis of the nozzle (Figure 3's items touching 96, 92, or 4). 
	As to claim 10, CRUMP discloses the printer head according to claim 9, wherein a second portion of the surface of the plate in an opposite direction of the intended direction of movement of the printer head is parallel with respect to the axis perpendicular to the intended direction of movement of the printer head (Figure 3's items touching 96, 92, or 4). 
	As to claim 11, CRUMP discloses the printer head according to claim 9, wherein the inclination of the first portion of the surface of the plate continually decreases in a direction towards a second portion of the surface of the plate. 
	As to claim 12, CRUMP discloses a 3D-printing apparatus, comprising a printer head according to claim 1 (Figure 1). 

Allowance Subject Matter
Claims 3–5 possess allowable subject matter. 
The following is an examiner’s statement of reasons for allowance: 
Claim 3 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. With respect to independent claim 3, the primary reason for allowing this claim is that the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at wherein when the element is an ellipsoid, the element is inclined with respect to an intended direction of movement of the printer head. 
The prior art of record fails to arrive at the novel feature above. 
A subsequent search returned the following relevant references:
US 20170261141;
US 20180015666's Figure 7b;
US 20170246803; and
US 4906171.

However, the prior art fails to arrive at the novel feature above.
Therefore, claim 3 is indicated as allowable. 
Claim(s) 4 is/are allowed for the same reasons via its/their dependency on claim 3. 
With respect to independent claim 5, the primary reason for allowing this claim is that the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at wherein a center of the element is arranged offset by a distance to the principal axis of the nozzle in an opposite direction of an intended direction of movement of the printer head.
The prior art of record fails to arrive at the novel feature above. 

Response to Arguments
Applicant's remarks, filed on 05/03/2022, see pages 5–7, are persuasive but issues remain with the application. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048. The examiner can normally be reached Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANLEY L CUMMINS IV/Examiner, Art Unit 1743